DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-10 are pending in the application.
Priority
This Application is a U.S. National Stage entry of PCT/CN2017/087081, filed June 2, 2017, which claims the benefit of priority to Chinese Patent Application Serial Number 201610390628.6, filed June 3, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 1 recites (in part) the phrase “A fluorine-substituted cyclopropylamine compound of the following formula I, and a racemate, R-isomer, ….”.  The term “fluorine-substituted” appears to be incorrect, as there is no requirement for the claimed compounds to be fluorine-substituted.  It is likely that the recitation of the conjunctive “and” here should more properly be replaced with the disjunctive “or”.  Claim 6 has a similar issue.
	Appropriate correction is required.
	Claim 2 is objected to because of the following informalities:  no period at the end of the claim.  Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. [MPEP 608.01(m)].  Appropriate correction is required.
	Claim 7 recites a “trans porphyrin nitrocyclopropane intermediate (VII)”.  However, according to IUPAC Compendium of Chemical Terminology; Version 2.3.3 2014-02-24; p. 1164), a porphyrin is described as follows:

    PNG
    media_image1.png
    655
    921
    media_image1.png
    Greyscale

	The recitation of claim 7 therefore appears to be contrary to well-known and conventional terminology used in the chemical arts.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (p. 2) recites definitions of variable group “Ra” at to positions, in the definition related to X and the definition related to R1.  It is not clear which of these definitions applies in which situation, especially where the clause preceding the second use of Ra terminates with an apparently conclusive semicolon (“;”).  Similarly, claim 1 (p. 3) recites the phrase “wherein the substituent is selected from…”.  Here, it is unclear if the “substituent” applies to only R2, or to any or all of the earlier-recited variable groups.
Claim 3 recites the phrase “wherein “substituted” means that to one or more hydrogen atoms on the substituent are substituted with a substituent selected from…”.  What is actually being claimed is unclear based on this awkward recitation, rendering the claim indefinite.
Claim 10 recites a use of a compound of formula (I) of claim 1; however, since the claim does not set forth any steps involved in the methods/processes of use, it is unclear what methods/processes of use applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6, depending from claim 1, recites additional matter, namely an ”enantiomer…diastereomer… crystalline hydrate, and solvate”, rather than further limiting the subject matter of claim 1.
Claim 9 suffers from an analogous problem.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Claims 1-10 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625